Opinion issued April 8, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00360-CR
                            ———————————
                        PAMELA JAMISON, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Case No. 57582


                          MEMORANDUM OPINION

      Appellant, Pamela Jamison, timely appealed from her conviction for the

felony offense of theft. See TEX. PENAL CODE ANN. §§ 31.03(a), (e)(6)(A) (West

Supp. 2013), 31.09 (West 2011). On June 7, 2013, the trial court clerk filed the

clerk’s record, which did not contain a certification of appellant’s right to appeal.
See TEX. R. APP. P. 25.2(a)(2), 34.5(a)(12); see also TEX. R. APP. P. 25.2(d); Dears

v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005) (“The court of appeals must

dismiss an appeal if a certification showing that the defendant has the right to

appeal is not made a part of the appellate record.”). We therefore abated the case

and ordered the trial court to execute a certification of appellant’s right to appeal.

See TEX. R. APP. P. 34.5(c)(2), 37.1, 44.4; Cortez v. State, No. PD-1349-12, 2013
WL 5220904, passim (Tex. Crim. App. Sept. 18, 2013); Dears, 154 S.W.3d at

614–15.

      On March 7, 2014, the court reporter filed a reporter’s record of a hearing

held that day. At the hearing, appellant stated that she did not want to continue

with her appeal. After confirming multiple times that appellant did not want to

pursue her appeal, the trial court stated: “Based upon your testimony, I am going to

take the trial court certificate of defendant’s right of appeal and change that to

reflect that you are waiving your right of appeal.” The trial court then asked if that

“reflect[ed] [her] wishes,” to which appellant responded “yes.”

      On March 12, 2014, the trial court clerk filed a supplemental clerk’s record,

containing a certification of appellant’s right to appeal stating that “the defendant

has waived the right of appeal.”

      An appeal must be dismissed if a certification showing that the defendant

has the right of appeal has not been made part of the record. TEX. R. APP. P.


                                          2
25.2(d); Dears, 154 S.W.3d at 613. A valid waiver of appeal prevents a defendant

from appealing without the trial court’s consent. Monreal v. State, 99 S.W.3d 615,

622 (Tex. Crim. App. 2003). A waiver of appeal made after sentence is imposed is

valid. See Monreal, 99 S.W.3d at 618, 622; Moreno v. State, 327 S.W.3d 267,

268–69 (Tex. App.—San Antonio 2010, no pet.); Delatorre v. State, 957 S.W.2d
145, 149 (Tex. App.—Austin 1997, pet. ref’d).

      Here, the record reflects that appellant waived the right to appeal after her

sentence was imposed. Because appellant waived her right of appeal after her

sentence was imposed, she has no right of appeal, and we must dismiss this appeal.

See TEX. R. APP. P. 25.2(d); Dears, 154 S.W.3d at 613.

      Accordingly, we reinstate this appeal and dismiss the appeal for want of

jurisdiction. We dismiss all pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3